Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 19, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his unemployment without good cause.
The record indicates that after claimant had been working for four or five months he chose to move back to Danville, Pennsylvania, thereby resulting in a 500-mile round trip commute every day. Ultimately claimant quit his employ*814ment, citing as the principal reasons the distance and increased cost of his daily commute and his medical problems. Claimant’s transportation difficulties arose, however, when he voluntarily chose to move for personal and noncompelling reasons to an area distant from his place of employment. Claimant’s change of residence did not arise out of a change in any condition of his employment and it therefore did not constitute good cause for leaving his job. Finally, there is no evidence that claimant was advised by a doctor to leave his job due to his medical condition. Under the circumstances, the Board’s decision that claimant voluntarily left his job without good cause is supported by substantial evidence and must be upheld.
Cardona, P. J., Mercure, White, Casey and Weiss, JJ., concur. Ordered that the decision is affirmed, without costs.